Case 7:18-cv-00545-EKD-RSB Document 20 Filed 03/30/20 Page 1 of 1 Pageid#: 167



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 Kevin L. Watson,

        Plaintiff,

 v.                                            Civil Action No. 7:18cv00545

 Grayson County School Board,

        Defendant.

                                              NOTICE

        This case is before the Court pursuant to Defendant’s Motion for Summary Judgment

 filed March 27, 2020. The Court will give Plaintiff twenty-one (21) days from the date of this

 Notice to submit any further counter-affidavits or other relevant evidence contradicting,

 explaining or avoiding Defendant’s evidence.        Both sides are advised that if documents or

 affidavits outside the pleadings are submitted by either party, any remaining motion(s) to

 dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure may be considered as

 motion(s) for summary judgment under Rule 56 of the Federal Rules of Federal Civil Procedure.

        If Plaintiff does not respond to Defendant’s pleadings, the Court will assume that Plaintiff

 has lost interest in the case, and/or that Plaintiff agrees with what the Defendant states in their

 responsive pleading(s). If Plaintiff wishes to continue with the case, it is necessary that Plaintiff

 respond in an appropriate fashion. Plaintiff may wish to respond with counter-affidavits or other

 additional evidence as outlined above. However, if Plaintiff does not file some response within

 the twenty-one (21) day period, the Court may dismiss the case for failure to prosecute.

        Issued and mailed this 30th day of March, 2020.

                                                       JULIA C. DUDLEY, CLERK

                                               By:     s/A. Beeson
                                                       Deputy Clerk
